UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

VIOLA COMBS CIVIL ACTION
VERSUS
EXXON MOBIL CORPORATION NO.: 18-00459-BAJ-RLB

RULING AND ORDER

 

Before the Court is the Motion to Dismiss (Doc. 35) filed by Defendant.
Plaintiff filed a response. (Doc. 38). For the reasons stated herein, the motion is
GRANTED IN PART AND DENIED IN PART.

IL. BACKGROUND

Plaintiff began working for Defendant in 1990. (Doc. 1 at p. 2). Plaintiff claims
that she was disabled and suffered from serious anxiety and depression due to work-
related issues. Ud. at pp. 2-3). Plaintiff's supervisors were allegedly aware of the
nature and extent of her disability. Ud. at p. 3). From January to March of 2015,
Plaintiff took approved sick leave because of her mental health issues. (/d.). In June
of 2015, Plaintiff was hospitalized for anxiety and depression. (/d.) After the
conclusion of her hospitalization, she began treatment with a psychiatrist, who
eventually certified that Plaintiff was fit for duty and could return to work provided
that she be allowed to take a low dosage of Xanax as needed. Id.) However, in August
of 2015, a neuropsychologist determined that Plaintiff was not fit to return to duty

and that she needed to continue working on her recovery. (/d. at p. 4). Plaintiff alleges
that Defendant eventually determined that she was incapacitated and terminated
her employment. (/d.) Plaintiff filed her original complaint on April 12, 2018, alleging
violations of the Americans with Disabilities Act. (Doc. 1 at p. 8). On February 12,
2019, Plamtiff amended her complaint to add claims under the (1) the Age
Discrimination in Employment Act (ADEA), (2) Title VII of the Civil Rights Act, and
(3) 42 U.S.C. § 1981. Defendant now seeks to dismiss Plaintiffs ADEA, Title VII, and
§ 1981 claims under Rule 12(b)(6).
Tl. LEGAL STANDARD

A motion to dismiss under Rule 12(b)(6) seeks to determine whether “a
complaint ... contain[s] sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’ ” Asheroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atl, Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[Flacial plausibility”
exists “when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Id. at
678 (citing Twombly, 550 U.S. at 556). Hence, the complaint need not set out “detailed
factual allegations,” but something “more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action” is required. Twombly, 550
U.S. at 555. “Factual allegations must be enough to raise a right to relief above the
speculative level.” Id.
HI. DISCUSSION

A. ADEA Claims

Defendant seeks to dismiss Plaintiffs ADEA and Title VII claims, alleging that
they are time-barred. Both statutes require a plaintiff to file suit within ninety days

2
of receiving a notice of right to sue from the EEOC. 29 U.S.C. § 626(e); 42 U.S.C. §
2000e-5()(1). Plaintiff alleges that she received her notice of right to sue on January
12, 2018. (Doc. 34 at p. 10). Plaintiff filed her original complaint on April 12, 2018,
within the ninety-day period. (Doc. 1). However, Plaintiff filed her amended
complaint on February 12, 2019, outside of the ninety-day period. (Doc. 34).
Defendant asserts that because Plaintiff did not raise ADEA or Title VII claims in
her original complaint, both claims were asserted outside the ninety-day period and
thus should be dismissed.

The Court agrees. Plaintiff alleges in her amended complaint that she was
discriminated against because of her age, race and sex. (Doc. 34 at p. 9). However,
she does not raise any of these allegations in her original complaint. (Doc. 1). An
amended complaint relates back to the original if “the amendment asserts a claim
that arose out of the conduct, transaction, or occurrence set out — or attempted to be
set out — in the original pleading.” Fed. R. Civ. Proc. 15(c). The United States Court
of Appeals for the Fifth Circuit has instructed that relation back is not permitted
when the amendment attempts to add a new legal theory unsupported by factual
claims raised in the original complaint. McGregor v. Louisiana, 3 F.3d 850, 864 (5th
Cir. 1993). Because Plaintiff did not allege race, age, or sex discrimination in her
original complaint, the Court concludes that new legal claims based on such
allegations cannot relate back to the original complaint. Accordingly, Plaintiffs Title

VII and ADEA claims are dismissed.
B. 42. U.S.C. § 1981 Claims

Defendant alleges that Plaintiffs § 1981 claims are also time-barred. Title 42
U.S.C. § 1981 prohibits race discrimination in the making and enforcing of contracts.
McDonald v. Santa Fe Trail Transp. Co., 427 U.S. 278, 295-96 (1976). Section 1981
originally only covered conduct at the initial formation of a contract. It did not protect
conduct that occurred thereafter. The statute was amended in 1991 to create a cause
of action for conduct that occurs after the formation of a contract.

The Fifth Circuit has held that if a claim arises under the original version of
§ 1981, it is subject to a one-year statute of limitations. Hill v. Cleco, 541 F. App’x
343, 345 (5th Cir, 2013). If an action arises under the amended version § 1981, it is
subject to a four-year statute of limitations.! 7d. Plaintiffs § 1981 claim stems from
her allegation that she was passed over for promotion because of her race. “Failure to
promote” claims were only actionable under the original version of § 1981 if “the
nature of the change in position was such that it involved the opportunity to enter
into a new contract with the employer.” Patterson v. McLean Credit Union, 491 U.S.
164, 185 (1989). The promotion must have resulted in a “new and distinct relation
between the employee and employer.” Hill, 541 F. App’x at 345. Plaintiff asserts that

her failure to promote claim does not involve such an allegation.

 

i Section 1981 itself does not contain a statute of limitations. Culbert v. Cleco Corp., 926 F. Supp. 2d
886, 891 (W.D, La, Feb. 19, 2013). Title 28 U.S.C. § 1658 provides that a civil action arising under a
federal statute enacted after 1991 is subject to a four-year statute of limitations. Thus, the Fifth Circuit
has held that claims arising under the amended version of § 1981 are subject to a four-year statute of
limitations. However, claims arising under the original version of § 1981 remain subject to the one-
year prescription period in Louisiana for delictual actions. Taylor v. Bunge Corp., 775 F.2d 617, 618
(5th Cir. 1985); see also Jones v, R.R. Donnelley & Sons Co., 541 U.S. 869, 371 (2004) (holding that if
a federal statute does not contain a statute of limitations, courts should apply the appropriate state
statute of limitations).

4
The Court agrees. Plaintiff alleges that while employed with Defendant, she
was subjected to racial discrimination because white male employees were promoted
to positions for which she was equally or better qualified. (Doc. 34 at p. 9). Plaintiff
specifies that she previously held the position of Plant Process Coordinator (PPC) on
a temporary basis but was passed over for a permanent position as a PPC. (Id.). She
also claims that she was passed over for pay raises. (Id.) On the basis of these facts
alone, the Court cannot dismiss Plaintiffs § 1981 claim. There is no indication in the
complaint that a position as a permanent PPC would have resulted in a “new and
distinct” relationship between Plaintiff and Defendant. As such, Plaintiffs alleged
facts allow the Court to draw the reasonable inference that Plaintiffs claim arises
under the amended version of § 1981 and is thus subject to the four-year statute of
limitations. Accordingly, at this stage of the litigation, the Court must allow the claim

to proceed.
IV. CONCLUSION

Accordingly,

IT IS ORDERED that Defendant's Motion to Dismiss (35) is GRANTED
IN PART AND DENIED IN PART,

IT IS ORDERED that Plaintiffs ADEA and Title VII claims are
DISMISSED. Plaintiffs ADA and § 1981 claims remain.

IT IS FURTHER ORDERED that Plaintiffs request to file a third amended
complaint is DENIED AS MOOT.

3\x
Baton Rouge, Louisiana, this day of July, 2019.

a St—

JUDGE BRIAN. JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
